Fourth Court of Appeals
                                San Antonio, Texas
                                      August 6, 2020

                                   No. 04-20-00146-CV

     The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                            (Appellant/Cross-Appellee),
                                    Appellant

                                             v.

                         BAY, LTD. (Appellee/Cross-Appellant),
                                     Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-09-51494-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

    The Appellee/Cross-Appellant's Motion for Extension of Time to File Brief is hereby
GRANTED. The Appellee/Cross-Appellant's Brief is due September 7, 2020.

      It is so ORDERED on August 6, 2020.

                                              PER CURIAM


      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court